        Case 1:20-mc-00034-SHR Document 7 Filed 02/12/20 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
ROSE PALMER, individually and as : Civil No. 1:20-mc-00034
administratrix for the Estate of :
EVERETT PALMER, JR.,             :
                                 :
           Petitioner,           :
                                 :
           v.                    :
                                 :
YORK COUNTY BOARD OF             :
PRISON COMMISSIONERS et al., :
                                 :
           Respondents.          : Judge Sylvia H. Rambo

                                      ORDER
      The background of this order is as follows: In January 2020, Plaintiff Rose

Palmer filed a petition for an order to take depositions pursuant to Rule 27 of the

Federal Rules of Civil Procedure. The petition avers that Ms. Palmer is the

administratrix of the estate of Everett Palmer Jr., who died in April 2018 under

suspicious circumstances in the York County Prison after he travelled to York

County to voluntarily address an old DUI warrant. According to the petition, Ms.

Palmer’s substantial efforts to uncover the circumstances of Mr. Palmer’s death have

been met with stonewalling by the York County District Attorney David W. Sunday

Jr., who has refused to disclose any information about the event other than the fact

that it is currently being investigated by a grand jury. The petition requests an order

pursuant to Rule 27 compelling the York County Board of Prison Commissioners to




                                          1
         Case 1:20-mc-00034-SHR Document 7 Filed 02/12/20 Page 2 of 3




produce a witness to sit for a deposition to answer questions about the circumstances

of Mr. Palmer’s death.

      Under Rule 27, a “person who wants to perpetuate testimony about any matter

cognizable in a United States court” may file a petition in the district court requesting

an order authorizing the petitioner to depose an expected adverse party. The petition

must show: “(A) that the petitioner expects to be a party to an action cognizable in a

United States court but cannot presently bring it or cause it to be brought; (B) the

subject matter of the expected action and the petitioner's interest; (C) the facts that

the petitioner wants to establish by the proposed testimony and the reasons to

perpetuate it; (D) the names or a description of the persons whom the petitioner

expects to be adverse parties and their addresses, so far as known; and (E) the name,

address, and expected substance of the testimony of each deponent.” FED. R. CIV. P.

27(a)(1)(A)-(E).

      Here, Ms. Palmer’s petition makes clear that she seeks to depose York County

officials for the purpose of acquiring information “necessary [] so that Petitioner can

prepare a complaint and identify the proper parties before the April 8, 2020 statute

of limitations.” (Doc. 1, p. 8.) While the court sympathizes with Ms. Palmer’s

circumstances, it cannot overlook binding precedent that makes clear that Rule 27

may not be used for such purposes. Rather, “Rule 27 properly applies only in that

special category of cases where it is necessary to prevent testimony from being lost.”


                                           2
        Case 1:20-mc-00034-SHR Document 7 Filed 02/12/20 Page 3 of 3




Ash v. Cort, 512 F.2d 909, 912 (3d Cir. 1975) (“We reiterate that Rule 27 is not a

substitute for discovery. It is available in special circumstances to preserve testimony

which could otherwise be lost.”); see also State of Nev. v. O'Leary, 63 F.3d 932, 933

(9th Cir. 1995) (“[W]e hold that Rule 27 is not appropriate where, as here, the

petitioner seeks discovery of unknown information that the petitioner hopes will

assist it in the future when the petitioner applies for judicial relief.”). Ms. Palmer’s

petition demonstrates that this is not among such category of cases. Accordingly,

Ms. Palmer’s Rule 27 petition is DENIED.




                                               /s/ Sylvia H. Rambo
                                               SYLVIA H. RAMBO
                                               United States District Judge
Dated: February 12, 2020




                                           3
